Citation Nr: 0909078	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The Veteran served on active duty during World War II.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in June 1997 as a result of 
cardiopulmonary arrest secondary to multi-organ failure, 
sepsis and pneumonia, with pulmonary tuberculosis, chronic 
obstructive pulmonary disease, and emphysema contributing to 
his death, as well.

2.  At the time of his death, the Veteran had no service 
connected disabilities or disorders.  


CONCLUSION OF LAW

A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the Veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
August 2006.  This letter specifically informed the appellant 
that there was no disability for which the Veteran was 
service connected.  Moreover, the Board finds that any 
deficiency in this letter is harmless, and not appropriate 
for a remand, as the appellant was provided every opportunity 
to submit evidence and argument in support of her claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3d 1328 (Fed. Cir. 2006.)  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained, and 
the appellant has not indicated there are any private medical 
records the VA should attempt to obtain.  Additionally, VA 
treatment records related to the Veteran's ultimate cause of 
death were obtained.  A medical opinion was not obtained 
since no competent evidence suggests a link between the 
Veteran's cause of death and service or service connected 
disability.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim, and 
no further assistance to the appellant with the development 
of evidence is required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  See Id.    

The appellant's August 2006 claim implies her belief that the 
Veteran's death was related to his time in service.  She has 
submitted documentation indicating the Veteran was a POW 
during World War II further attempting to bolster her claim 
for service connection for the Veteran's cause of death.  

The Veteran had service with the Philippine Commonwealth Army 
from December 1941 to July 1942 and from February 1945 to 
October 1945.  The Veteran's service personnel record 
indicates that he was determined a prisoner of war from April 
1942 to July 1942.  The Veteran's service medical record only 
reflects a diagnosis of malaria while in service; no other 
disability or disorder is noted in service.  According to the 
Veteran's death certificate, he died in June 1997 due to 
cardiopulmonary arrest secondary to multi-organ failure, 
sepsis and pneumonia, with pulmonary tuberculosis, chronic 
obstructive pulmonary disease, and emphysema also 
contributing to his death.  At the time of his death, the 
Veteran was not service connected for any disability or 
disorder.  

The only medical evidence of record related to any conditions 
that caused the Veteran's death is a June 1997 VA hospital 
summary.  This record reflects the Veteran's complaints of 
difficulty breathing and his treatment for cardiopulmonary 
arrest secondary to multi-organ failure, sepsis, and 
pneumonia.  Further complications related to pulmonary 
tuberculosis, chronic obstructive pulmonary disease, and 
emphysema are also noted.  However, this record does not 
indicate any of these diagnoses are related to the Veteran's 
military service.  

The Board concludes that there is no medical basis for 
linking the Veteran's cardiopulmonary arrest, multi-organ 
failure, sepsis pneumonia, pulmonary tuberculosis, chronic 
obstructive pulmonary disease, or emphysema to his period of 
service.  To link a these disorders to service absent medical 
evidence to that effect would be purely speculative.  
Therefore, the Board finds that cardiopulmonary arrest, 
multi-organ failure, sepsis pneumonia, pulmonary 
tuberculosis, chronic obstructive pulmonary disease, and 
emphysema were not present during service; nor did they 
develop after service as a result of any incident in service.  
Accordingly, the Board concludes that neither the Veteran's 
military service nor service connected disability caused or 
contributed to his death.  See 38 C.F.R. § 3.312(a).

The Board acknowledges the Veteran's status as a prisoner of 
war, however, no evidence of record indicates the Veteran had 
a diagnosis of any of the presumptive conditions contained in 
38 C.F.R. § 3.309(c).  Accordingly, there is no basis to 
grant the appellant's claim on this basis.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


